Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmond Koundakjian on May 5, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:
	
	1. (Currently Amended) A method for recovering vertebral bone marrow mesenchymal stromal/stem cells (vBM-MSCs) and for recovering vertebral bone adherent mesenchymal stromal/stem cells (vBA-MSC) from cadaver bone or cadaver bone fragments, the method comprising steps of:
(a) obtaining cadaver bone, cadaver bone fragments, [[or]] ground cadaver bone,  or preparing ground cadaver bone from [[the]] cadaver bone or cadaver bone fragments;
(b) contacting the ground cadaver bone with a grinding medium under conditions sufficient to separate bone marrow comprising vBM-MSCs from the ground cadaver bone;
(c) capturing a byproduct ground cadaver bone on a filter or sieve and collecting a filtrate that passes thru the filter or sieve, thereby recovering the bone marrow comprising the vBM-MSCs;
(d) incubating the byproduct captured ground cadaver bone in a digestive solution comprising collagenase and neutral protease, thereby liberating vBA-MSCs from the captured ground cadaver bone; and
(e) collecting the liberated vBA-MSCs, thereby recovering the vBA-MSC;
wherein steps (b) and (c) precede step (d); wherein at least 2 x 108 vBA-MSC are obtained from 100 g of captured byproduct ground cadaver bone.
	10. (Canceled).
	19. (Currently Amended) The method of claim 17, wherein the filtrate comprising vBA-MSCs is combined with the filtrate comprising vBM-MSCs 
	28. (Currently Amended) The method of claim 24, wherein the vBA-MSCs are cultured for at least four passages [[and]]to yield more than 2 trillion VBA-MSC cells per 100 g of captured byproduct ground cadaver bone.
29. (New) The method of claim 17, wherein the filtrate comprising vBA-MSCs is not combined with the filtrate comprising vBM-MSCs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA E KNIGHT/Primary Examiner, Art Unit 1632